Case: 1:17-cr-00513-CAB Doc #: 292 Filed: 05/16/19 1 of 5. PagelD #: 2385

IN THE UNITED STATES DISTRICT COURT
IN THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

UNITED STATES OF AMERICA

Plaintiff

-VS-

IRWIN VARGAS

Defendant

CASE NO.: 1:17CR 00513

JUDGE CHRISTOPHER BOYKO

SENTENCING MEMORANDUM

de

Now comes the Defendant, Irwin Vargas, by and through counsel, and hereby

submits the following objections and/or responses to the Presentence Investigation Report

in the above-matter.

Respectfully submitted,

s/ David L. Grant

DAVID L. GRANT (#0008407)
GRANT & O’MALLEY Co., L.P.A.
IMG Building

1360 East Ninth Street, Suite 600
Cleveland, OH 44114

(216) 241-6868

(216) 241-5464 (FAX)
lawyer4444@aol.com

ATTORNEY FOR DEFENDANT
Case: 1:17-cr-00513-CAB Doc #: 292 Filed: 05/16/19 2 of 5. PagelD #: 2386

I. OBJECTIONS AND/OR RESPONSES TO THE PRESENTENCE
INVESTIGATON REPORT

“A) Paragraph 24: Neither Defendant’s home or business were maintained for the
purpose of distributing or storing drugs. The principal purpose of Sandiago Auto
Care Services was car maintenance. The principal purpose of Defendant’s home
was to serve as a residence. Drug sales were a collateral or incidental use of
either.

B) Paragraph 131: Objection. See Paragraph A. above and the application note to
2D1.1(b)(12). Moreover, a stipulated guideline computation including applicable
enhancements was negotiated by the parties in Paragraph 19 of the Plea
Agreement. Defendant will ask the Court to adopt that computation.

C) Paragraph 132 — Objection. A stipulated guideline computation including
applicable enhancements was negotiated by the parties in Paragraph 19 of the Plea

Agreement. Defendant will ask that Court to adopt that computation.

IL. APPLICATION OF THE FACTORS SET FORTH IN 18 U.S.C. § 3553(a)
INDICATES THAT A SENTENCE WITHIN THE PLEA AGREEMENT
CONTEMPLATED GUIDELINE RANGE IS APPROPRIATE
When sentencing a defendant, the court must consider all of the sentencing factors

enumerated in 18 U.S.C. § 3553(a). These factors include:

1) The nature and circumstances of the offense, and the history and characteristics
of the defendant;

2) The need for the sentence imposed —

A) To reflect the seriousness of the offense, to promote respect for the law
and to provide just punishment for the offense;

B) To afford adequate deterrence to criminal conduct;
Case: 1:17-cr-00513-CAB Doc #: 292 Filed: 05/16/19 3 of 5. PagelD #: 2387

C) To protect the public from further crimes of the defendant; and,

D) To provide the defendant with needed educational or vocational
training, medical care, or other correctional treatment in the most
effective manner;

3) The kinds of sentences available;
4) The advisory guideline range:
5) Any pertinent policy statements issued by the sentencing commission;

6) The need to avoid unwarranted sentence disparities.

Regarding the nature and circumstances of the offense, Defendant
coordinated a drug conspiracy which distributed Fentanyl, Heroin and Cocaine in
Northeastern Ohio and Toledo. The drugs did not originate with the Defendant but were
obtained from individuals in Puerto Rico. Defendant’s activities did not involve violence
or the actual use of weapons.

Mr. Vargas’ history, background and characteristics are important. Mr.
Vargas was raised in a tough neighborhood in Puerto Rico where violence and drug
trafficking were commonplace. As did many in his community, Mr. Vargas began selling
and using drugs at an early age. Mr. Vargas also had two children by age 18. With few
job prospects, he turned to drug sales to support his family. In 2000 he was convicted of
involvement in a drug conspiracy and he served fifteen years until 2015 in a federal
institution. During his stay, Mr. Vargas used his time wisely. He completed multiple
self-improvement programs including financial management, marketing, and
budgeting/money management. He was determined to start a legitimate business upon
release from prison. For the first ten months after release, Mr. Vargas worked for Sight
Light in Bratenahl, Ohio. He then started Santiago Auto Care Services. This was a
legitimate auto mechanic shop which employed three mechanics in addition to the

Defendant.
Case: 1:17-cr-00513-CAB Doc #: 292 Filed: 05/16/19 4 of 5. PagelD #: 2388

Unfortunately, Mr. Vargas succumbed to various financial pressures. He
suffered hardships with the business. He also felt the need to financially assist his
children who had been out of his life during his incarceration.

Regarding the issues of punishment, deterrence and protection of the
public, Mr. Vargas is 44 years old. He will likely be in his fifties by the time of his
release. At this age the threat of recidivism is highly reduced. Mr. Vargas is not a
violent individual and he will not pose a threat to the community by the time of his
release. A sentence at the low end of the applicable guideline range will punish Mr.
Vargas and deter others from this type of conduct without demeaning the seriousness of
his conduct.

Respectfully submitted,

s/ David L. Grant

DAVID L. GRANT (#0008407)
GRANT & O’MALLEY CO., L.P.A.
IMG Building

1360 East 9"" Street, Suite 600
Cleveland, OH 44114

(216) 241-6868

(216) 241-5464 (FAX)
ATTORNEY FOR DEFENDANT
Case: 1:17-cr-00513-CAB Doc #: 292 Filed: 05/16/19 5 of 5. PagelD #: 2389

CERTIFICATE OF SERVICE

The undersigned hereby certifies a copy of the foregoing Sentencing
Memorandum has been filed electronically, this 13th day of May, 2019. Notice of this

filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s electronic filing system.

s/ David L. Grant

DAVID L. GRANT (#0008407)
GRANT & O’MALLEY CoO., L.P.A.
ATTORNEY FOR DEFENDANT
